Citation Nr: 0722587	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for craniopharyngioma with 
secondary panhypopituitarism.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1970 to 
February 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In August 2004, the Board remanded this appeal to the RO for 
a VA neurological examination.  The Board directed that a VA 
examination be conducted and requested that a VA neurologist 
opine whether the veteran's preservice cranipharyngioma was 
aggravated by military service.  The Board also requested 
that a VA neurologist opine whether there was a permanent 
increase in morbidity attributable to the disorder's 
progressive growth during military service.  The remand also 
instructed that the claims file be reviewed by a VA 
neurologist.  Although a March 2005 VA neurological 
examination was conducted, the examiner did not address all 
the questions contained in the Board remand, including 
whether the preexisting disorder was aggravated.  In 
addition, it wasn't clear whether the neurologist examined 
the claims file.  Although the RO sent the claims file back 
to the VA medical center, the neurologist was no longer 
available.  Accordingly, a nurse practitioner reviewed the 
claims file and stated that he agreed with the neurologist's 
previous statements and findings.

The Board finds that the RO has not yet complied with the 
Board remand.  RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of 
law when it fails to ensure remand compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  


Accordingly, the case is remanded for the following actions:

1.  The RO must again ascertain whether 
there are any VA or private medical 
records not currently of record, dealing 
with treatment for craniopharyngioma with 
secondary panhypopituitarism. The RO must 
provide the veteran with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO must then obtain these records and 
associate them with the claims folder.

2.  After receipt of any additional 
medical records, the RO must request an 
opinion by a qualified neurologist.  The 
neurologist must review the entire claims 
folder and a copy of this remand and 
provide an opinion regarding whether the 
veteran's preservice craniopharyngioma was 
aggravated by military service.  The 
neurologist must state whether the 
veteran's inservice headaches or any other 
inservice symptomatology are indicative of 
tumor progression.  A complete rationale, 
including supporting examples or clinical 
information from the evidence of record, 
for all opinions given should be provided.  
If the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


